                             UNITED ST ATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

DAVID A. YOUNGBLOOD,                             )
                                                 )
               Plaintiff,                        )
                                                 )
       V.                                        )              No. 1:19-CV-28 RLW
                                                 )
CORIZON, et al.,                                 )
                                                 )
               Defendants.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of plaintiff (registration no. 47281), an

inmate at Southeast Correctional Center ("SECC"), for leave to commence this action without

payment of the required filing fee. For the reasons stated below, the Court finds that the plaintiff

does not have sufficient funds to pay the entire filing fee and will assess an initial partial filing

fee of $1.00. See 28 U.S.C. § 1915(b)(l). Furthermore, after reviewing the complaint, the Court

will partially dismiss the complaint and will order the Clerk to issue process or cause process to

be issued on the non-frivolous portions of the complaint.

                                      28 u.s.c. § 1915(b)(l)

       Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or

her prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner's account, or (2) the average monthly balance in the prisoner's account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month's income credited to the prisoner's

account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these
monthly payments to the Clerk of Court each time the amount in the prisoner's account exceeds

$10, until the filing fee is fully paid. Id.

          Plaintiff has not submitted a prison account statement. As a result, the Court will require

plaintiff to pay an initial partial filing fee of $1.00. See Henderson v. Norris, 129 F.3d 481, 484

(8th Cir. 1997) (when a prisoner is unable to provide the Court with a certified copy of his prison

account statement, the Court should assess an amount        ~'that   is reasonable, based on whatever

information the court has about the prisoner's finances."). If plaintiff is unable to pay the initial

partial filing fee, he must submit a copy of his prison account statement in support of his claim.

                                           28 U.S.C. § 1915(e)

          Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court must dismiss a complaint filed in forma

pauperis if the action is frivolous, malicious, fails to state a claim upon which relief can be

granted, or seeks monetary relief from a defendant who is immune from such relief. An action is

frivolous if it lacks an arguable basis in either law or fact. Neitzke v. Williams, 490 U.S. 319, 328

(1989); Denton v. Hernandez, 504 U.S. 25, 31 (1992). An action is malicious if it is undertaken

for the purpose of harassing the named defendants and not for the purpose of vindicating a

cognizable right. Spencer v. Rhodes, 656 F. Supp. 458, 461-63 (E.D.N.C. 1987), aff'd 826 F.2d

1059 (4th Cir. 1987). A complaint fails to state a claim if it does not plead "enough facts to state

a claim to relief that is plausible on its face. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007).

          To determine whether an action fails to state a claim upon which relief can be granted,

the Court must engage in a two-step inquiry. First, the Court must identify the allegations in the

complaint that are not entitled to the assumption of truth. Ashcroft v. Iqbal, 129 S. Ct. 1937,

1950-51 (2009). These include "legal conclusions" and "[t]hreadbare recitals of the elements of

a cause of action [that are] supported by mere conclusory statements." Id. at 1949. Second, the



                                                  -2-
Court must determine whether the complaint states a plausible claim for relief. Id. at 1950-51.

This is a "context-specific task that requires the reviewing court to draw on its judicial

experience and common sense." Id. at 1950. The plaintiff is required to plead facts that show

more than the "mere possibility of misconduct." Id. The Court must review the factual

allegations in the complaint "to determine if they plausibly suggest an entitlement to relief." Id.

at 1951. When faced with alternative explanations for the alleged misconduct, the Court may

exercise its judgment in determining whether plaintiffs proffered conclusion is the most

plausible or whether it is more likely that no misconduct occurred. Id. at 1950, 1951-52.

                                          The Complaint

        Plaintiff brings this action pursuant to 42 U.S.C. § 1983 alleging violations of his civil

rights. Plaintiff names the following individuals as defendants in this action: Corizon; J. Cofield

(Medical Director); Southeast Correctional Center; Molly Unknown (Director of Nursing);

Briana Unknown (Nurse); Jason Unknown (Nurse); Jackie Unknown (Nurse); Linda Unknown

(Nurse); Dr. Unknown Tipton; Roxanne Unknown (Director of Nursing); T. Bredeman (Director

of Medical Care). Plaintiff brings this action against the defendants in both their individual and

official capacities. 1

    A. Plaintiff's Attempts to Seek Medical Care for Kidney Pain

        Plaintiff asserts that in April of 2018, he began having sharp pains on his left and right

sides. After withstanding the pains for three days, he self-declared a medical emergency. He

states that Nurse Jason told him it was probably a urinary tract infection but "didn't do anything"

and sent him back to his housing unit.




1 Plaintiffshandwriting is difficult to read, however, it appears that plaintiff is attempting to
bring his complaint against defendants in their official and individual capacities.


                                                -3-
       Plaintiff states a day later, he again self-declared a medical emergency and saw Nurse

Linda, who took his vitals and stated his call was "not an emergency" and sent him back to his

housing unit.

       Plaintiff claims that the next day, he again self-declared a medical emergency, and he saw

Nurse Lameda, who examined him and did a urinalysis and found blood in his urine. She then

called the on-call doctor who told Nurse Lameda to give him a pain shot and set him up with the

Nurse Practitioner, Ms. Rebecca Graham, on Monday.

       Plaintiff asserts that "someone took him off the list to see Ms. Rebecca Graham," so he

went to sick call to see Nurse Jackie, who found blood in his urine, but then told the other nurses

he was "faking." Plaintiff states that the next day, his custody officer told him to self-declare a

medical emergency, and he saw Nurse Briana, who took his vitals and said there was no

emergency and left. At this time, plaintiff states he was in debilitating pain, vomiting everything

he drank, could not eat, and could not walk to the dining room.

       Plaintiff alleges that one week after he first went to sick call, he saw Ms. Rebecca

Graham who examined him for just a few moments and got Dr. Tipton, and they both decided he

should be in the critical care unit at the prison. However, they sent him back to his housing unit

because there was no bed in TCU at that time. Plaintiff states that within an hour, they had

decided to send him to the hospital, where they found out he had a 9 mm kidney stone and that

his "left kidney had died." Plaintiff states that the doctor at Missouri Delta did surgery to place a

stent in his right kidney and placed him on antibiotics, and he went into A-Fib on the way back

to the prison. Plaintiff claims that back at the hospital he was placed on blood thinners, and he

eventually ended up with blood clots in his lungs and his legs. Eventually plaintiff underwent a

second surgery to attempt to break up the kidney stone. After the second surgery, plaintiff claims

he was placed back on blood thinners and taken back to SECC for care.



                                                -4-
   B. Post-Surgical Care

   Plaintiff asserts that after his second surgery he began throwing up blood and passing blood

through his catheter. Plaintiff states, generally, "the nurses" told him this issue was because of

the kidney stone; however, he alleges that he told the unnamed nurses that he had bruising all

down his back with a big knot on his back. Plaintiff claims Nurse Lameda came in to examine

him and told Ms. Graham to look, and he was then sent back to the hospital, at which time it was

found he had internal bleeding. Plaintiff asserts he had two additional surgeries after this time: a

blood clot filter, as well as a surgery to remove the kidney stent.

       Plaintiff seeks injunctive relief and compensatory damages in this action.

                                             Discussion

       The Eighth Amendment protects plaintiff from a confinement that involves cruel and

unusual punishment through deliberate indifference to his serious medical needs. Deliberate

indifference may be demonstrated by prison officials who intentionally deny or delay access to

medical care. Estelle v. Gamble, 429 U.S. 97, 104-05 (1976).

       To prevail on a deliberate indifference claim, plaintiff must demonstrate that he suffered

from an objectively serious medical need, and that defendants knew of but deliberately

disregarded such need. Dulany v. Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997). A "serious

medical need" as "one that has been diagnosed by a physician requiring treatment, or one that is

so obvious that even a layperson would easily recognize the necessity for a doctor's attention."

Holden v. Hirner, 663 F.3d 336, 342 (8th Cir. 2011).

       The Court will issue process on the following defendants for either a delay in treatment

and/or deliberate indifference to plaintiffs serious medical needs: Briana Unknown, Jason

Unknown, Jackie Unknown and Linda Unknown.




                                                 -5-
       By the end of April 2018, plaintiff had purportedly suffered with kidney pain for over an

entire week. He had reported to medical six times for the issue, and he reported that his pain had

increased severely, he was vomiting, could not walk, could not eat, and could not keep food or

liquids down. He also reported that the pain was debilitating. Moreover, according to his

allegations, which the Court must take as true, as early as the first visit to medical, defendants

knew that plaintiff had at the very least a urinary tract infection, but he was not provided with

antibiotics, nor was his urine tested on the first visit with Nurse Jason. Moreover, when his urine

was tested on the third visit and blood was found in his urine, someone took him off the list to

see the Nurse Practitioner, and he was told he was faking it, until he finally had the good fortune

to see the Nurse Practitioner in person on the sixth day, after he had lost a kidney.

       Plaintiff has not stated enough in his allegations to make a claim for relief against

supervisors Dr. Tipton, T. Bredeman (Medical Director), J. Cofield (Medical Director), Roxanne

Unknown (Director of Nursing) or Molly Unknown (Director of Nursing).

       Liability under § 1983 requires a causal link to, and direct responsibility for, the alleged

deprivation of rights. Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990); see also Martin

v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985) (claim not cognizable under § 1983 where

plaintiff fails to allege defendant was personally involved in or directly responsible for incidents

that injured plaintiff); Boyd v. Knox, 4 7 F .3d 966, 968 (8th Cir. 1995) (respondeat superior

theory inapplicable in § 1983 suits). It appears plaintiff believes that these individuals should be

liable for what occurred to him because they are supervisors of medical operations at either

Corizon or MDOC. Plaintiff has not set forth any facts indicating that any of the named

defendants were directly involved in or personally responsible for the alleged violations of his

constitutional rights. And general responsibility for supervisory responsibilities cannot establish

personal involvement. See, e.g., Keeper v. King, 130 F.3d 1309, 1314 (8th Cir. 1997) (noting that



                                                -6-
general responsibility for supervising operations of prison is insufficient to establish personal

involvement required to support liability under § 1983); Woods v. Goard, 1998 WL 740782, at

*6) (S.D.N.Y. October 23, 1998) (receiving letters or complaints does not render prison officials

personally liable under § 1983). 2 As a result, the complaint fails to state a claim upon which

relief can be granted with respect to defendants Dr. Tipton, Cofield, Bredeman and Roxanne

Unknown.

        The Court will dismiss plaintiffs claim against Corizon, plaintiffs claims against SECC,

as well as plaintiffs claims against defendants in their official capacities.

        Naming a MDOC defendant, in his or her official capacity is the equivalent of also

making a claim against the State of Missouri. Will v. Michigan Dep 't of State Police, 491 U.S.

58, 71 (1989). "[N]either a State nor its officials acting in their official capacity are 'persons'

under § 1983." Id As a result, the complaint fails to state a claim upon which relief can be

granted against an individual employed by the Missouri Department of Corrections 3 in his or her

official capacity. 4

        To state a claim against Corizon     employe~s   in their official capacities, plaintiff must

allege that a policy or custom of Corizon is responsible for the alleged constitutional violations.

Monell v. Dep 't of Social Services, 436 U.S. 658, 690-91 (1978). The instant complaint does not


2
 Plaintiff s conclusory statements that Cofield and Bredeman were responsible for reviewing
grievance appeals throughout the region should make them liable for the alleged constitutional
violations in this instance are without merit. Supervisory defendants like Cofield and Bredeman
cannot be held vicariously liable under § 1983 for the actions of a subordinate. See Iqbal, l 29 S.
Ct. at 1948. To state a claim, the plaintiff must plead that the supervising official, through his or
her own individual actions, has violated the Constitution. Id. Where, as here, the alleged
constitutional violation requires proof of an impermissible motive, the complaint must allege
adequately that the defendant acted with such impermissible purpose, not merely that he or she
knew of a subordinate's motive. Id.
3The Court believes J. Cofield and T. Bredeman are employees of the Missouri Department of
Corrections.
4 The complaint also fails to state a claim against SECC for this same reason.




                                                 -7-
contain any allegations that a policy or custom of Corizon was responsible for the alleged

violations of plaintiffs constitutional rights. As a result, the complaint fails to state a claim upon

which relief can be granted against the defendants employed by Corizon in their official

capacities. 5

        Accordingly,

        IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis [Doc.

#2] is GRANTED.

        IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $30.82

within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to "Clerk, United States District Court," and to include upon it: (1) his name; (2) his

prison registration number; (3) the case number; and (4) that the remittance is for an original

proceeding.

        IT IS FURTHER ORDERED that if plaintiff fails to pay the initial partial filing fee

within thirty (30) days of the date of this Order, then this case will be dismissed without

prejudice.

        IT IS FURTHER ORDERED that plaintiffs motion for extension of time to file his

account statement [Doc. #6] is DENIED as moot.

        IT IS FURTHER ORDERED that the Clerk shall issue process or cause process to

issue upon the complaint as to defendant Nurses at SECC Briana Unknown, Jason Unknown,

Jackie Unknown and Linda Unknown in their individual capacities by serving them through the

waiver agreement the Court maintains with Corizon, LLC. Because these defendants were all

serving as nurses at SECC in the month of April 2018, Corizon should be able to identify



5These defendants include: Molly Unknown; Briana Unknown; Jason Unknown; Jackie
Unknown; Linda Unknown; Dr. Unknown Tipton; and Roxann Unknown.


                                                - 8-
these defendants by their first names only. If counsel for Corizon is not able to identify

defendants by their first names they should notify the Court forthwith.

       IT IS FURTHER ORDERED that, pursuant to 42 U.S.C. § 1997e(g)(2), defendant

SECC Nurses Briana Unknown, Jason Unknown, Jackie Unknown and Linda Unknown shall

reply to plaintiffs claims within the time provided by the applicable provisions of Rule 12(a) of

the Federal Rules of Civil Procedure.

       IT IS FURTHER ORDERED that the Clerk shall not issue process or cause process to

issue upon the complaint as to defendants Molly Unknown, Dr. Unknown Tipton, Roxann

Unknown, J. Cofield, T. Bredeman, SECC and Corizon because as to these defendants, the

complaint is legally frivolous or fails to state a claim upon which relief may be granted, or both.

       IT IS FURTHER ORDERED that the Clerk shall not issue process or cause process to

issue upon the complaint as to defendants Briana Unknown, Jason Unknown, Jackie Unknown,

Linda Unknown in their official capacities because, as to these claims, the complaint is legally

frivolous or fails to state a claim upon which relief can be granted, or both.

       IT IS FURTHER ORDERED that this case is assigned to Track 5: Prisoner Standard.

       An Order of Partial Dismissal will accompany this Memorandum and Order.

       Dated this   ~ay of September, 2019.
                                                                    ·~~
                                                 ~
                                                 UNITED STATES DISTRICT JUDGE




                                                -9-
